UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6445



RONALD JERRY SAWYER,

                                             Plaintiff - Appellant,

          versus

RON ANGELONE; COLIN ANGLICKER; LIEUTENANT
JOHNSON; CAPTAIN FERGUSON; LIEUTENANT HALL;
CAPTAIN HALL; BOB STAMPER; HERMAN L. WYNN; ISA
OHARA; CORRECTIONAL CONNER; OFFICER THOMAS;
OFFICER   SLATE;   CAPTAIN   DAY;  LIEUTENANT
SPROUSE; L. SAUNDERS; SERGEANT BRAXTON; SER-
GEANT WINDELL; SERGEANT STONE; OFFICER HAHN;
OFFICER CARTER; OFFICER RINGOLD; OFFICER
SPROUSE; H. D. GOULDIN; MAJOR BOYCE; CAPTAIN
BRUCE; CAPTAIN R. STARKS; R. SMITH, Captain;
OFFICER LIPSCONE; LIEUTENANT ROGERS; FRED
GREENE; WAYNE KINCAID; OFFICER MCDUFFY; G. D.
JOHNSON, Major,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1392-R)

Submitted:   August 15, 1996              Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Ronald Jerry Sawyer, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to alter or amend the judgment dismissing his 42 U.S.C. §

1983 (1988) action as frivolous. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Sawyer v.

Angelone, No. CA-95-1392-R (W.D. VA. Feb. 13, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2